Citation Nr: 1329224	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Larson, Associate Counsel




INTRODUCTION

The Veteran had active service from November 2000 to 
November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted the Veteran's claim 
for service connection for PTSD with an evaluation of 70 
percent effective October 5, 2009.  

The Board has reviewed the Veteran's electronic record 
(Virtual VA) prior to rendering a decision in this case.  It 
does not contain any evidence not already in the claims 
folder or considered by the RO.


FINDING OF FACT

The Veteran does not suffer from total occupational and 
social impairment as a result of his PTSD.    


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA"), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's 
duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim. 

With respect to VA's notice obligations, because the matter 
at issue in this case concerns an appeal of an initial 
rating, VCAA notice obligations were fully satisfied once 
service connection was granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a 
decision awarding service connection and assigning a 
disability rating and an effective date has been made, the 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated).  The record here does not show, nor does the 
Veteran or his representative contend, that any notification 
deficiencies have resulted in prejudice.  See Goodwin v. 
Peake, 22 Vet. App. 128 (holding that the veteran bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements such as the 
disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A.  
This includes assisting the claimant in obtaining necessary 
medical examinations and opinions.  Id.  

In this case, the Board concludes that the duty to assist 
has also been met.  The totality of the Veteran's VA and 
private treatment records has been obtained.  He was given 
appropriate VA examinations on two occasions, both of which 
were made after reviewing the entire claims folder.  
Contained in the examination reports are relevant opinions 
by the examiners.  The examinations addressed the 
appropriate rating criteria found in 38 C.F.R. § 4.130.  
There is no indication that there is any relevant evidence 
outstanding in these claims and the Board will proceed with 
consideration of the Veteran's appeal.  




II. Merits of the Claim

Evaluations are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 
38 C.F.R., Part 4.  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
evaluation is at issue, the 'present level' of the Veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where VA's adjudication 
of an increased rating claim is lengthy, a claimant may 
experience multiple distinct degrees of disability that 
would result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of 
the 'present level' of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time 
period the increased rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 
 
Similarly, as is the case here, where a Veteran appeals the 
initial rating assigned for a disability at the time that 
service connection for that disability is granted, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence 'used 
to decide whether an original rating on appeal was erroneous 
. . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, 'staged' ratings may be assigned for 
separate periods of time based on facts found.  Id. 
 
The Veteran's PTSD has been rated as 70 percent disabling 
throughout the rating period on appeal.  He believes he is 
entitled to a higher initial rating.  His PTSD is rated 
under the General Rating Formula for Mental Disorders-
specifically under 38 C.F.R. § 4.130, DC 9411.

In addition, the Fourth Edition of the American Psychiatric 
Association 's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R. § 4.130 .

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. 38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 70 percent rating 
requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, DC 9411.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list 
of examples provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items 
listed as well as other symptoms and contemplates the effect 
of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002); see also 38 C.F.R. § 4.130.  

The Federal Circuit recently clarified that the General 
Rating Formula for Mental Disorders requires not only (1) 
sufficient symptoms of the kind listed in the percentage 
requirements, or others of similar severity, frequency or 
duration; but also (2) that those symptoms cause the level 
of occupational and social impairment specified in the 
regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 
118 (Fed. Cir. 2013). 

In evaluating the evidence, the Board also has considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV which clinicians have assigned to a 
veteran.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a 
GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence 
bearing on occupational and social impairment. See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the 
overall functioning of the individual.  A score of 50-41 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47. See 38 C.F.R. § 4.130.

A score of 31-40 illustrates "[s]ome impairment in reality 
testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school)."  Id.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the 
claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  

Since 2009, the Veteran has had two VA Compensation and 
Pension examinations for PTSD, the first of which came in 
January 2010.  There, the Veteran was diagnosed with PTSD by 
a VA psychologist and assigned a GAF score of 38.  The 
examiner reviewed the Veteran's claims file.  Symptoms of 
insomnia, exhaustion, the inability to relax, anger 
outbursts, irritable mood, and suicidal thoughts were all 
noted.  The Veteran reported a strained relationship with 
his wife, which caused him anger that resulted in him 
punching holes in the walls.  He also reported little 
connection with his children.  The Veteran stated he had no 
close friends and no interactions with people, reporting 
that he preferred to be alone.  He stated "my pleasure is 
killing pigs; what's wrong with me?"  The examiner noted 
past suicide attempts and multiple fights.  The Veteran 
reported heavy binge drinking as a means to escape.  The 
Veteran's appearance was clean and he had clear and coherent 
speech.  The Veteran was intact to person, time, and place.  
He reported constant nightmares resulting severe sleep 
impairment.  The examiner noted the Veteran had 
obsessive/ritualistic behavior, as he stated he carried his 
gun around with him everywhere in his home, even in the 
bathroom.  The examiner noted that the Veteran did not 
suffer from hallucinations or behave inappropriately.  The 
examiner noted that he suffered from severe panic attacks 
more than twice a week.  He also noted the Veteran had 
homicidal thoughts, with no plan or any particular victim in 
mind.  The examiner noted the Veteran had the ability to 
maintain minimum personal hygiene.  The Veteran's recent 
memory was marked as "mildly impaired."  The Veteran 
reported problems at work, including difficulty following 
instructions and acting out verbally.  

The examiner noted the Veteran had recurrent and intrusive 
distressing recollections of his traumatic event, recurrent 
dreams of said event, feelings that the event was recurring, 
and intense psychological distress at exposure to internal 
or external cues that symbolize the event.  He further 
expounded that the Veteran made efforts to avoid thoughts, 
feelings, or conversations associated with his trauma; made 
efforts to avoid activities, places, or people that arouse 
recollections of the trauma; was unable to recall aspects of 
the trauma; possessed feeling of detachments from others; 
and had a restricted range of affect and a foreshortened 
future. The Veteran possessed difficulty falling or staying 
asleep, irritability or outburst of anger, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  The examiner did not mark that there was "total 
occupational and social impairment due to PTSD signs and 
symptoms," instead marking that PTSD signs and symptoms 
resulted in deficiencies in judgment, thinking, family 
relations, work, and mood.  The Veteran was assigned a GAF 
score of 38.

The Veteran's next VA examination came in May 2012.  There, 
a VA psychologist filled out a Disability Benefits 
Questionnaire ("DBQ") for the Veteran after review of the 
entire claims file.  The examiner noted that the Veteran was 
currently employed as a security guard, a position which he 
had held for the previous six years.  The examiner diagnosed 
the Veteran with PTSD and assigned him a GAF score of 44.  
The examiner marked that the Veteran suffered from total 
occupational and social impairment with regards to his 
mental diagnoses.  The Veteran described his strained 
marriage, noting he and his wife slept in separate rooms.  
He also stated that every door and window in his house had 
to be locked.  The Veteran reported total avoidance of 
social contacts and activities.  The Veteran stated he did 
not trust co-workers and "mimic[ked] what they do to get 
along."  He reported constant arguments while at work.  He 
preferred to work the night shift by himself, and only liked 
to leave his house during the night.  The Veteran denied 
past suicide attempts, noting he accidentally set himself on 
fire once while drunk years before.  He reported getting 
into physical altercations.  The Veteran reported chronic 
binge drinking two to three days a week where he drank 12-15 
beers per session.  The examiner noted the Veteran's past 
homicidal thoughts.  

The examiner marked the Veteran reexperienced his traumatic 
event via recurrent and distressing recollections, recurrent 
distressing dreams, intense psychological distress at 
exposure to internal or external cues that symbolize the 
event, and physiological reactivity on exposure to internal 
or external cues that symbolize or resemble an aspect of the 
event.  The examiner marked that the Veteran persistently 
avoided stimuli associated with his trauma as indicated by 
efforts to avoid thoughts, feelings, or conversations 
associated with the trauma; efforts to avoid activities, 
places or people that arouse recollections of the trauma; 
inability to recall an important aspect of the trauma; 
markedly diminished interest or participation in significant 
activates; feeling of detachment or estrangement from 
others; restricted range of affect; and sense of a 
foreshortened future.  The examiner noted persistent 
symptoms of increased arousal, including difficulty falling 
or staying asleep, irritability or outburst of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  

The examiner concluded that the Veteran's PTSD symptoms 
caused clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  The examiner noted the following additional 
symptoms: depressed mood; anxiety; suspiciousness; panic 
attacks that occur weekly or less often; panic attacks more 
than once a week; near-continuous panic or depression 
affecting the ability to functioning independently, 
appropriately and effectively; chronic sleep impairment; 
mild memory loss, such as forgetting names, directions or 
recent events; impairment of short and long-term memory; 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; speech intermittently illogical, 
obscure, or irrelevant; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; difficulty in adapting to stressful 
circumstances, including work or a worklike setting; 
inability to establish and maintain effective relationships; 
obsessional rituals which interfere with routine activities; 
and intermittent inability to perform activities of daily 
living, including maintenance on minimal personal hygiene.  

In addition to the VA examinations, the Veteran has 
submitted three psychological evaluations from the same 
private psychologist.  The first is from September 2009 and 
contains a detailed summary of the Veteran's background.  It 
lists the following persistent reexperiencing symptoms for 
the Veteran: recurrent intrusive thoughts, flashbacks, 
recurrent nightmares, and cognitive and physiological 
responses to trauma cues.  The following symptoms of 
persistent avoidance or numbing were noted: intensive effort 
geared toward avoidance of thoughts, feelings, 
conversations, activities, and places associated with his 
traumatic experiences; inability to recall important aspects 
of the trauma; a pattern of markedly diminished interest and 
participation in significant activates relative to his 
behavior prior to his military service; avoidance of 
fireworks; avoidance of social gatherings; feeling of 
detachment or estrangement from others; avoidance of family 
functions; and a sense of a foreshortened future.  The 
following symptoms of persistent arousal were reported: 
insomnia; concentration problems; fear of trouble due to 
anger; hypervigilance; and exaggerated startle response.  

The Veteran reported that he felt as if he did not "offer 
anything." He reported general thoughts of suicide and 
homicide. He also reported anxiety attacks which occurred 
once every few days, ten minutes at a time.  The examiner 
noted normal speech and formation of thought.  The Veteran 
was marked as oriented to person, place, and time, with 
subpar attention capacities.  Immediate memory appeared to 
fall below normal limits.  The examiner diagnosed the 
Veteran with PTSD and assigned a GAF score of 39.  

The next private evaluation came in March 2010.  There, the 
Veteran gave an update on his life, reporting that he felt 
he was "spiraling out of control."  The Veteran again 
reported an extremely strained marriage, with his wife 
refusing to end the relationship only because she was afraid 
of leaving their child alone with him.  The Veteran was 
given a GAF score of 39.  The examiner concluded that the 
Veteran was permanently and totally disabled, with remote 
possibility of improvement. 

The Veteran's final private evaluation (from the same 
examiner on all three occasions) was in April 2012.  The 
examiner again concluded that the Veteran was permanently 
and totally disabled, with remote chances to improve.  The 
Veteran continued to describe "faking it" at work, or 
mimicking the actions and responses of others to get by.  He 
continued to describe panic attacks and a propensity to get 
into fights.  He stated that he did not feel anything 
towards his wife, son, or the remainder of his family and 
avoided all family functions.  The Veteran reported 
disorientation to time.  He also stated that he felt he 
would be fired from his job soon for anger issues.  The 
Veteran reported variable alcohol use, including instances 
of "blackouts."  He again reported thoughts of suicide and 
homicidal ideation, but nothing specific.  The examiner 
again assigned a GAF score of 39.  

The Board finds that the weight of the evidence does not 
show the Veteran's PTSD has been so severe since the 
effective date of his award as to warrant a higher rating of 
100 percent.  While the Veteran has received opinions from 
both a VA psychologist and a private psychologist that label 
him as suffering from total occupational and social 
impairment, the fact remains that the record indicates the 
Veteran is still employed full time.  He indicated at one 
examination that he was working 75 hours a week. 

Furthermore, the record is absent of instances of sufficient 
symptoms of the kind listed in the 100 percent rating 
criteria, or others of similar severity, frequency, or 
duration, such as gross impairment of thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to place, and memory loss for 
names of close relatives, own occupation, or own name.  This 
is in contrast to the 70 percent rating criteria, which 
contemplates several of the Veteran's symptoms, including 
suicidal ideation, obessional behavior, speech issues, 
constant panic attacks, depression, impulse control issues 
resulting in unprovoked irritability with periods of 
violence, and the inability to establish or maintain 
effective relationships.  The Veteran was of normal 
intelligence and capable of articulating his thoughts.  The 
majority of his GAF scores fell in the 31-40 range.  His 
most recent score was a less severe 44.  

In addition to the medical evidence, the Board has 
considered the Veteran's personal assertions in support of 
his claim. He is competent, as a layman, to report on that 
as to which he has personal knowledge, such as nightmares, 
panic attacks, sleeping difficulties, anger, and 
irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Veteran has 
consistently stated he is easily startled, has sleep issues, 
feels uncomfortable recalling events from the war, is 
irritable, has anger issues, avoids social settings and 
interacting with people, has obsessive tendencies, and has 
little-to-no empathy for his family.  He has consistently 
discussed his general suicidal thoughts and homicidal 
ideation.  He has consistently denied experiencing delusions 
or hallucinations.  However, even when considering all of 
the Veteran's PTSD symptoms, including intermittent 
inability to perform activities of daily living and 
disorientation to time, his symptoms did not cause total 
occupational and social impairment, to which a 100 percent 
disability requirement refers.  See Vazquez-Claudio, 713 
F.3d at 118 (the Veteran's psychiatric symptoms must cause 
the level of occupational and social impairment specified in 
the General Rating Formula).  The Board cannot ignore that 
the Veteran has maintained full-time employment since 2006.   
 
The totality of the evidence points to the Veteran living a 
life severely impacted by his PTSD.  Both his marriage, as 
well as his relationship with his child, appear to be in 
dire states.  He does not have a social life to speak of.  
He suffers near constant panic attacks and there is record 
of both general suicidal thoughts and homicidal ideation in 
his file.  He has trouble with anger in social settings at 
his place of employment.  However, again, the Board cannot 
ignore that the Veteran has maintained full-time employment 
as a security guard since 2006.  While medical opinions are 
no doubt persuasive, the Board must consider all evidence of 
record that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a).  Additionally, a rating cannot be 
assigned solely on the basis of social impairment. See 38 
C.F.R. § 4.126(b).  While the Veteran's disability has no 
doubt shattered his social life, he has maintained his full-
time occupation since being diagnosed.  He has expressed his 
fear of losing his job due to his irritability and anger 
issues, especially in his later examinations, but he has not 
yet lost his job or even suffered any sort of suspension.  
The VA and private examiners' opinions that the Veteran has 
total occupational impairment are belied by the fact the 
Veteran continues to work full time; therefore, the opinions 
are not found to be probative.  Thus, the Board concludes 
that a 100 percent rating for PTSD is not appropriate at 
this time.  The Veteran is encouraged to revisit this matter 
if his occupational status changes.  

In light of the foregoing, the Board finds that the evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2012).  Therefore, the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
an evaluation in excess of 70 percent and the claim must be 
denied.

In reaching this decision, the Board has also considered 
whether an extraschedular rating is warranted.  Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  The Board finds that there 
is no basis for further action on this question as there is 
no indication of an exceptional disability picture such that 
the scheduler evaluation for the Veteran's service-connected 
PTSD is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  The symptoms associated with the Veteran's PTSD 
are not shown to cause any impairment that is not already 
contemplated by the rating criteria.  As noted in Mauerhan, 
the rating criteria do not contain an exhaustive list of 
symptoms associated with mental health disorder.  Therefore, 
while the Veteran may exhibit some of the listed symptoms 
but the fact that other symptoms may not be listed does not 
render the symptoms unusual or exceptional.  What must be 
considered more closely in terms of the criteria is how the 
symptoms impact the Veteran socially and occupationally.  In 
this regard, the Board finds that the various symptoms 
endorsed by the Veteran, which has been discussed at length 
above, produce a level of impairment found within the rating 
criteria.  There is nothing in his reported symptomatology 
or in how it affects him that is considered unusual or 
exceptional.  For these reasons, referral for consideration 
of an extraschedular rating is not warranted in this case. 

The Board has also considered the holding of the U.S. Court 
of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  To establish a total disability 
rating based on individual unemployability, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340.  In this case however, the Veteran has 
maintained his full-time employment since becoming service 
connected for his PTSD, and several years before that.  
Absent probative evidence of unemployability, consideration 
of a total rating based on individual unemployability due to 
service-connected disability is not warranted.  The Veteran 
is again urged to revisit the issue of a total disability 
rating due to individual unemployability in the event that 
his occupational status changes.


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.



____________________________________________
P.M DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


